In an action inter alia to enjoin the defendant husband from taking any action in the State of New Jersey which would interfere with plaintiff’s marital rights, defendant appeals from a judgment of the Supreme Court, Queens County, dated September 22, 1975, which, after a nonjury trial, (1) enjoined him from maintaining any matrimonial action against the plaintiff in New Jersey and (2) directed him to pay a counsel fee to the plaintiff in the amount of $3,300. Judgment affirmed, with costs. The trial court’s determination is adequately supported by the record on appeal. Hopkins, Acting P. J., Martuscello, Margett, Rabin and Hawkins, JJ., concur.